Citation Nr: 9930360	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the Army from September 
1991 to November 1995, when he received a medical discharge 
due to a right knee disability.  His DD Form 214 reflects 
that he earned the Parachutist Badge and the Ranger Tab.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which, in part, denied service 
connection for a left knee disorder and which denied an 
increased (compensable) evaluation for sinusitis.  The Board 
remanded the case to the RO for additional development in 
April 1998; the RO has now returned the case to the Board for 
appellate review.

The issues of entitlement to service connection for disorders 
of the cervical and lumbar spines will be addressed in the 
REMAND section which follows the ORDER section below.  They 
have not been listed as issues on the title page, also as 
explained below.


FINDINGS OF FACT

1.  The appellant's left knee and sinus claims are well-
grounded.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

3.  Affording the appellant the benefit of the doubt, it is 
as likely as not that his currently manifested left knee 
disorder had its onset in-service.

4.  The objective evidence of record pertaining to the 
service-connected sinusitis does indicate that the condition 
more closely approximates a "moderate" disability due to 
such symptoms as discharge of material, crusting, or scabbing 
and infrequent headaches.

5.  The appellant's service-connected sinusitis is manifested 
by symptoms which do not demonstrate frequently 
incapacitating recurrences with severe and frequent headaches 
and purulent discharge or crusting reflecting purulence; 
prolonged antibiotic treatment or more than six non-
incapacitating episodes per year have not been demonstrated.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the 
appellant, a left knee disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).

2.  Resolving the benefit of the doubt in favor of the 
appellant, the schedular criteria for the assignment of a 10 
percent evaluation, but not more, for the appellant's 
sinusitis have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, 
Diagnostic Codes 6510-6514, 6501, 6522 prior to and after 
October 7, 1996; 61 Fed. Reg. 46720-46731 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim of entitlement to service connection 
for a left knee disorder is well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a), and the evidence is adequate, in 
light of the Board's favorable determination of this issue.  
Furthermore, claims that service-connected disorders have 
become more severe are well-grounded where the claimant 
asserts that higher ratings are justified due to increases in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v.Derwinski, 2 Vet. App. 629(1992).  The Board is 
satisfied that all relevant facts have been properly 
developed to comply with the duty to assist and that the 
evidentiary record is sufficient in scope and in depth for a 
fair, impartial, and fully informed appellate decision on 
these two issues.

I.  Service connection claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d).

Review of the service medical records reveals that the report 
of medical history associated with the appellant's June 1995 
Medical Evaluation Board indicates that the appellant 
complained of a trick or locked knee.  He elaborated by 
stating that he had suffered from swollen and painful joints 
in that, on a number of occasions, both of his knees had 
either been swollen or painful.  This document also contains 
a notation from the examining doctor that the appellant had a 
history of intermittent and chronic knee pain, primarily in 
the right knee, that was aggravated by weight bearing 
activities such as rucksack marching, running and parachute 
jumping.

The appellant underwent a VA medical examination in January 
1996, approximately two months after his release from active 
duty.  The appellant reported having injured his knees in 
parachute accidents and stated that he suffered from pain and 
swelling in the left knee.  Radiographic examination of the 
left knee resulted in a normal study.  The examiner stated 
that there was tenderness on palpation of both knees which 
were without effusion and without any crepitus on movement of 
the joints.  The left knee range of motion was from zero to 
125 degrees.  The examiner diagnosed the presence of 
residuals of injuries to both knees.

The appellant also underwent a VA medical examination of the 
spine in April 1996.  He reported a total of more than 70 
parachute jumps during his active duty.  The examiner noted 
that the appellant's gait and station were normal.  He could 
heel and toe walk and he could squat and rise.  No lower 
extremity motor or sensory deficit was noted.  Muscle 
strength was 5/5.  

The appellant most recently underwent a VA medical 
examination in August 1998.  He reported having incurred 
injuries to both knees while on active duty.  He also 
complained of swelling and stiffness of the left knee after 
extended standing and that the left knee had been unstable.  
On physical examination, the examiner noted that the 
appellant stood with approximately five degrees of genu 
varus.  The left knee demonstrated a range of motion of zero 
to 130 degrees of flexion which the examiner described as 
normal; this motion was accomplished with complaints of pain.  
The left knee demonstrated slight laxity of the anterior 
cruciate ligament and a mild positive pivotal shift.  The 
medial and collateral ligaments were stable.  Radiographic 
examination of the left knee revealed a radiographically 
normal knee.  The examiner rendered a clinical impression of 
remote trauma of both knees with laxity of the left anterior 
cruciate ligament.  The examiner opined that, based on the 
appellant's service experiences, the left knee pathology 
originated in-service.

Accordingly, the Board, based on its review of all the 
relevant evidence in this matter, finds that the evidence is 
at least in equipoise as to the merits of this claim.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Taking into consideration the facts above 
and the nature of the appellant's activities while he was in 
the Army, and giving the benefit of the doubt to the 
appellant, the Board finds that it is at least as likely as 
not that the left knee disorder currently demonstrated by the 
appellant is related to service.  The evidence on this issue 
being in equipoise, entitlement to service connection for a 
left knee disorder is warranted.


II.  Increased evaluation claim.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§  4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The most current evidence of the present level of disability 
is found in the reports of the VA medical examinations 
conducted in January 1996, and August 1998, including x-ray 
examination of the sinuses.

In a written statement submitted in March 1997, the appellant 
stated that he suffered from blinding frequent headaches such 
that he needed to remain in a darkened room and not move his 
head.  He also said that the discharge made going into public 
an embarrassment and that the discharge made him sick to his 
stomach and kept him awake at night.  

The appellant reported during his January 1996 VA medical 
examination that he suffered from post-nasal drip, nasal 
congestion, and occasional sinus infections that were treated 
with antibiotics.  On physical examination, the sinuses were 
noted to tranluminate; there was no tenderness over the 
maxillary sinuses.  Radiographic examination of the paranasal 
sinuses revealed satisfactory pneumatization of the paranasal 
sinuses without any definite soft tissue haziness or mucosal 
thickening.  The radiologist rendered an impression of normal 
study.  The examiner rendered a clinical impression of 
sinusitis.

The appellant underwent another VA sinus examination in 
August 1998.  He reported attacks of acute sinusitis over the 
years that were treated with antibiotics and resolved.  He 
stated that he had a sinus infection every two to three 
months.  His primary complaint was constant post-nasal 
drainage.  He reported frequent use of Afrin.  He also 
complained of frontal headaches and pressure at times, but 
denied allergy symptoms.  On physical examination, a mildly 
deviated septum with some mild hypertrophic inferior 
turbinates were observed.  There was no purulent drainage 
noted in the middle meatus on either side.  The nasopharynx 
was clear; the oral cavity, the oropharynx and the neck were 
all negative.  The examiner noted that there did not appear 
to be clinical infection at the time of the examination.  The 
examiner rendered a clinical impression of rhinitis 
medicamentosa secondary to chronic Afrin abuse and noted that 
the appellant may have a component of allergic rhinitis as 
well.

Review of the evidence of record reveals that the appellant 
has not received treatment at VA facilities for his sinus 
disability.  Private medical records, dating from 1996 to 
1998, have been associated with these claims file; however, 
these records relate to treatment for the appellant's 
orthopedic problems- no private medical records have been 
submitted that refer to treatment for sinusitis.  A private 
orthopedic record, dated in December 1997, indicates that the 
appellant was currently on no medications; later that same 
month, the orthopedist stated that the appellant had a 
problem with migraines.  There is no evidence of record that 
indicates that the appellant had been prescribed any 
antibiotics since his release from active duty.

The appellant's service-connected chronic sinusitis has been 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6510 of the 
VA Rating Schedule, chronic pansinusitis.  As noted in the 
Board remand, the pertinent regulations had undergone a 
change while the case was pending.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 11-97 (March 25, 1997).  The holding of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) in Karnas requires that in all 
cases VA fully adjudicate a veteran's claim under both the 
new and old law and regulation to determine the extent to 
which each may be favorable to the veteran.  DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation is warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation is warranted for postoperative chronic 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, chronic pansinusitis is to be 
evaluated under the General Rating Formula for Sinusitis.  61 
Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6514).  According to the General Rating 
Formula for Sinusitis, a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A Note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (1999).
The Board notes that none of the appellant's claimed episodes 
of sinusitis were confirmed by a physician or other health 
care provider.  There is no evidence of record demonstrating 
the use of a prescription drug for the sinus symptoms and 
there is no competent medical evidence of record that 
indicates that the sinusitis is the etiologic cause of the 
appellant's migraine headaches.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  With respect to 
the pre-October 7, 1996 criteria, the Board finds that when 
evaluating the whole of the evidence of record, and in 
consideration of the benefit of the doubt doctrine, the 
appellant's reported symptoms more closely resemble the 
criteria established for a 10 percent evaluation, in that he 
has reported constant discharge, as well as some headaches 
that could be attributed to his sinus condition.  Pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6510, for sinusitis, a 10 
percent evaluation is warranted for moderate symptoms 
manifested by discharge, crusting or scabbing and infrequent 
headaches, while the 30 percent evaluation calls for evidence 
of frequently incapacitating recurrences with severe and 
frequent headaches, and purulent discharge or crusting 
reflecting purulence.  The Board finds that the evidence does 
not show that the appellant's episodes are best described as 
"frequently incapacitating," or that there is any purulent 
discharge or crusting reflecting purulence.  His symptoms 
more closely resemble the criteria for a 10 percent 
evaluation than they do a 30 percent evaluation.  Therefore, 
the Board is of the opinion that under the "old" rating 
criteria, the appellant's service-connected sinusitis 
condition, with benefit of the doubt, can be evaluated as 10 
percent disabling.

With respect to the post-October 7, 1996 criteria, review of 
the evidence of record reveals that the appellant has never 
received any prolonged antibiotic treatment after his release 
from service and that he has never suffered from a documented 
"incapacitating" episode of sinusitis that required bed 
rest and physician treatment.  While the appellant has 
provided information concerning headaches, he was described 
in a medical note as suffering from migraines and there is no 
evidence of record relating the migraines to the sinus 
condition.  He has never described his nasal discharge as 
being purulent and there is no clinical evidence of purulence 
or crusting reflecting purulence.  The medical evidence of 
record reflects only the use of nonprescription medication by 
the appellant for his sinus disability and there are no 
medical records in evidence that reflect findings of purulent 
discharge or crusting.  Since there is no clinical evidence 
of purulent discharge or crusting reflecting purulence, the 
evidence of record does not support a finding of severe 
impairment as required for a 30 percent rating under the new 
rating criteria.  In addition, there is no evidence that the 
appellant has ever required or received prolonged antibiotic 
treatment post-service.  The most recent medical records do 
not reflect any treatment for the sinus condition and 
certainly not the three or more incapacitating episodes or 
the six non-incapacitating episodes required for a 30 percent 
rating.  Therefore, evaluation under the new criteria for 
incapacitating or non-incapacitating episodes of sinusitis 
would not result in an increased rating in the instant case.

In light of the August 1998 VA examination noting a possible 
component of allergic rhinitis, the Board has also considered 
the regulatory provisions relating to rhinitis.  Prior to 
October 7, 1996, chronic atrophic rhinitis with definite 
atrophy of intranasal structure, and moderate secretion 
warranted a 10 percent rating.  With moderate crusting and 
ozena and atrophic changes, a 30 percent rating was 
warranted.  38 C.F.R. § 4.79, Diagnostic Code 6501.  
Effective October 7, 1996, allergic or vasomotor rhinitis 
warrants a 10 percent rating when there are no polyps but 
with greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.  A 30 percent 
rating is warranted when there are nasal polyps.  38 C.F.R. 
§ 4.79, Diagnostic Code 6522.  The medical evidence of record 
does not show that the appellant suffers from any crusting, 
ozena or atrophic changes.  The medical evidence of record 
also does not show that the appellant suffers from any nasal 
polyps.  Therefore, an increased evaluation would not be 
warranted under the provisions of Diagnostic Code 6501 prior 
to October 7, 1996, or the provisions of Diagnostic Code 6522 
thereafter.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that an extraschedular rating is 
not warranted at this time.  The findings in this case do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The appellant has not required any 
hospitalization related to his sinus disability.  There is no 
evidence of record that the appellant has been inhibited in 
his ability to work by his sinus disability or that he has 
been absent from work due to his sinus condition or to obtain 
treatment for it.  Under these circumstances, the Board finds 
that the impairment resulting from the appellant's 
postoperative sinusitis with nasal polyps is adequately 
compensated by the rating assigned by this decision, and the 
provisions of 38 C.F.R. § 3.321 are not for application for 
assigning a still higher rating.

In reaching this determination, the Board has given due 
consideration to the doctrine of resolving all doubt in favor 
of the veteran under 38 U.S.C.A. § 5107(b), which requires 
that if the evidence preponderates in favor of the veteran or 
is in relative equipoise, the claim must be allowed and that 
the claim may be denied only if the fair preponderance of the 
evidence is against the claim.  It is the judgment of the 
Board that the evidence is in equipoise and that therefore, 
under the "old" regulations a schedular rating of 10 
percent, but not more, is warranted for the appellant's sinus 
disability. 


ORDER

Service connection for a left knee disorder is granted.

Entitlement to an evaluation of 10 percent, but no more, for 
the appellant's sinus disability is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



REMAND

In the April 1998 remand, it was noted that the appellant had 
expressed disagreement with the May 1996 rating decision 
issued by the RO which denied his claims of entitlement to 
service connection for disorders of the cervical and lumbar 
spines and that the RO had not issued a Statement of the Case 
addressing those two issues.  While the case was in remand 
status, the RO issued of a Statement of the Case in July 
1998.  The July 21, 1998 notice letter informed the appellant 
that he had 60 days, i.e., until September 21, 1998, in which 
to submit his substantive appeal.  In response, the appellant 
submitted additional medical records to the RO in August 
1998; he also wrote that he wanted the RO to reconsider his 
claims in light of the attached medical records, and that, if 
his claims continued to be denied, he would "address the 
issue in the appeal process."

Subsequently, the RO considered the additional submitted 
medical records and issued a rating decision in October 1998, 
in which it was determined that the appellant had failed to 
submit new and material evidence to reopen his cervical and 
lumbar spine claims; no Supplemental Statement of the Case 
was issued.  The Board notes that there was no finding that 
the appellant's August 1998 correspondence did not constitute 
a timely substantive appeal, or in the alternative, that it 
did not constitute a request for an extension of time under 
38 C.F.R. § 20.303, the denial of which is appealable to the 
Board pursuant to 38 C.F.R. § 20.304.

As such, these two issues must be returned to the RO so that 
the appellant can receive notice of the issue of whether a 
timely appeal has been submitted as well as notice of the 
pertinent statutory and regulatory provisions.  In this 
manner the appellant will be afforded proper due process via 
the provision of full notice and an opportunity to be heard 
at the RO so that prejudice does not result.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Court has held that the VA has a duty to notify claimants 
of the need to provide evidence relating to medical causation 
where the claimant has made statements indicating the 
existence of such evidence that would, if true, make the 
claim plausible.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995); see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (reaffirming the principles set forth in Robinette).  
The RO should inform the appellant of the type of evidence he 
needs to well-ground the cervical and lumbar spinal claims.  
Thereafter, the RO should readjudicate the appellant's 
claims, including consideration of whether they are well-
grounded.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his potentially well-
grounded claims, the case is REMANDED for the following:

1.  RO should readjudicate the lumbar and 
cervical spine service connection claims, 
to include whether the appellant has 
submitted a timely perfected appeal on 
those two issues, or in the alternative, 
whether the August 1998 correspondence 
constitutes a request for an extension of 
time in which to submit a substantive 
appeal under 38 C.F.R. § 20.304.  If the 
RO finds that either of these has 
occurred, then the RO should notify the 
appellant of the type of evidence needed 
to well-ground these claims.  38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).

2.  If the claims are found to be well-
grounded, then all appropriate 
development such as the gathering of 
pertinent medical records, employee 
health records, Worker Compensation 
records and/or the scheduling of 
appropriate medical examinations, should 
be accomplished by the RO.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

